             Case 2:20-cv-01113-GJP Document 275 Filed 12/07/20 Page 1 of 9




Paul H. Saint-Antoine                                                       Faegre Drinker Biddle & Reath LLP
Partner                                                                     One Logan Square, Suite 2000
paul.saint-antoine@faegredrinker.com                                        Philadelphia, Pennsylvania 19103
215-988-2990 direct                                                         +1 215 988 2700 main
                                                                            +1 215 988 2757 fax




October 12, 2020



VIA E-MAIL

The Honorable Gerald J. Pappert
U.S. District Court for the Eastern District of Pennsylvania
16614 U.S. Courthouse
601 Market Street
Philadelphia, PA 19106
Chambers_of_Judge_Pappert@paed.uscourts.gov


Re:       FTC, et al. v. Thomas Jefferson University, et al., No. 2:20-cv-01113-GJP (E.D. Pa.)

Dear Judge Pappert:

      On behalf of Defendants Thomas Jefferson University and Albert Einstein Healthcare
Network (“Defendants”), please find, attached as Appendix A, a list of pre-marked exhibits that
Defendants will move into evidence in the above-identified matter.

         As discussed in open Court at the conclusion of the preliminary injunction hearing, the
Parties invite the Court to evaluate whether and how it may wish to revisit any motions to seal
that it previously denied as moot. To that end, Appendix A specifically identifies exhibits that
either the Parties or any non-Party previously moved to seal, and the current disposition of such
motions.

        In addition to this list, Defendants are transmitting to Your Honor, through a separate
email, electronic copies of a small set of exhibits that were not included with Defendants’ initial
submission of marked exhibits to Chambers. With that transmission, Your Honor now has
electronic copies of the exhibits Defendants will move into evidence. Please let us know if you
would like paper copies of these exhibits.

      Thank you for Your Honor’s consideration of this matter. Please let us know if the Court
has any questions or needs any additional information in advance of the oral arguments on
October 26, 2020.
        Case 2:20-cv-01113-GJP Document 275 Filed 12/07/20 Page 2 of 9


The Honorable Gerald J.
                                              -2-                            October 12, 2020
Pappert

                                                    Respectfully,

                                                    /s/ Paul Saint-Antoine
                                                    Paul Saint-Antoine


Enclosures

cc:   All Counsel (via electronic mail, with enclosures)
                                                Case 2:20-cv-01113-GJP Defendants'
                                                                       Document      275 AFiled 12/07/20 Page 3 of 9
                                                                                   Appendix
                                                      FTC et al. v Thomas Jefferson University et al., Case No. No. 2:20-cv-01113 (E.D. Pa.)

DX No.   PX No.   JX No.   Date        Description                                           Beginning Prod. No.   Ending Prod. No.     Motion to Motion to Seal    Motion to   Motion to Seal Deposition Line Citations Subject to
                                                                                                                                        Seal      Ruling            Seal Dkt    Order Dkt.     Motion to Seal
                                                                                                                                                                    No.         No.
DX0108   PX3007   JX0020   8/23/2016  Email from J. Flynn to C. Morris Re: 2017 Product      AETNA0001746          AETNA0001747         Partial    Denied as Moot   Dkt. 171    Dkt. 229, 230
                                      Offerings
DX0126                     3/8/2018   Efficiency Relativities OE no PModel 2017 Narrow       AETNA0002140          AETNA0002140         Partial    Denied as Moot   Dkt. 171    Dkt. 229, 230
                                      Optionv2.xlsx
DX0127                     11/30/2016 Calendar Invite from Stephanie Mayes to C. Morris      AETNA0002248          AETNA0002265         Partial    Denied as Moot   Dkt. 171    Dkt. 229, 230
                                      (among others) for a November 30, 2016 meeting with
                                      the subject: Network Meeting (In Person)
DX0136                     6/16/2017 Email from Ruchita Kewalramini to Chris Morris          AETNA0003506          AETNA0003554         Partial    Denied as Moot   Dkt. 171    Dkt. 229, 230
                                      (among others): Draft Materials – Aetna Pennsylvania
                                      strategic options – 6/19 workshop
                                      in Blue Bell
DX0204                     2/28/2020 Email thread between Megan Carlo, Keith Markowitz,      CI-TJU-LIT-00003347 CI-TJU-LIT-00003348    Partial    Denied           Dkt. 175    Dkt. 229, 230
                                      Michael Ungvary, and others re: "Review/Approve:
                                      UPDATED Doylestown Hospital Term Draft letters"
DX0205                     2/28/2020 (Attachment to DX 204) Cigna template letter to         CI-TJU-LIT-00003349 CI-TJU-LIT-00003359    Partial    Denied           Dkt. 175    Dkt. 229, 230
DX0206                     10/8/2019 Email thread between Lisa Varian, Michael Ungvary,      CI-TJU-LIT-00000787 CI-TJU-LIT-00000800    Partial    Denied           Dkt. 175    Dkt. 229, 230
                                      Keith Markowitz, and others re: Review/approve -
                                      Trinity Health (PA) term letters
DX0209                     2/20/2014 Presentation: "Cigna / Cigna-HealthSpring Hospital      CIGTJU-000000001      CIGTJU-000000015     Partial    Denied           Dkt. 175    Dkt. 229, 230
                                      Review for Philadelphia"
DX0226                     March 2020 medPAC: Report to the Congress: Medicare Payment       DX0226-001            DX0226-032
                                      Policy (Ch. 8: Skilled nursing facility services)
DX0306                     9/5/2019   Hospital Contracts List                                IBC3578-SUB           IBC3579-SUB
DX0307                                Network Adequacy summary for Jefferson                 IBC0034               IBC0034
DX0308                     3/15/2017 Network Adequacy analysis for Jefferson                 IBC0035               IBC0148
DX0312                     3/10/2017 Letter from P. Staudenmeier to P. DeAngelis             TJU-00745525          TJU-00745529
DX0313                     5/29/2017 Email among A. Coletta and P. DeAngelis re:             IBC010051-SUB         IBC010053-SUB
                                      Independence/Jefferson follow up
DX0606                     3/11/2019 Doylestown Health Roadmap for Independence -            FTC-Doylestown-       FTC-Doylestown-      Complete   Denied as Moot   Dkt. 179    Dkt. 229, 230
                                      Update                                                 00000049              00000092
DX8545                     11/11/2016 EHN Confidential Information Package                   AEHN-0897993          AEHN-0898180         Complete   Denied as Moot   Dkt. 192    Dkt. 232
DX8660                     1/30/2017 Referral / Denial Logs                                  AEHN-WP-0000185       AEHN-WP-0000191      Complete   Denied as Moot   Dkt. 192    Dkt. 232
DX8669                     12/7/2018 Email from Christopher McTiernan to Barry               AEHN-0271501          AEHN-0271501         Complete   Denied as Moot   Dkt. 192    Dkt. 232
DX0403                     6/25/2017 Jefferson 6_26 Exec Meeting materials.msg               UHC_SDT_00015436;     UHC_SDT_00015436;    Partial    Denied as Moot   Dkt. 176    Dkt. 229, 230
                                                                                             UHC_SDT_00015464      UHC_SDT_00015474
DX8780   PX2184   JX0008               Email from K. Kaufman to B. Freedman and S.           AEHN-AG-FC-           AEHN-AG-FC-0000160   Complete   Denied as Moot   Dkt. 192    Dkt. 232
         PX2404   JX0003   1/7/2019    Sampling of referral/denial logs for Moss             AEHN-1457824          AEHN-1457833         Partial    Denied as Moot   Dkt. 192    Dkt. 232
DX0503                                 Printout of Deer Meadows website                      DX0503-001            DX0503-003
DX0317                     2/10/2017   IHG Transformation - Network optimization and         IBC7584-SUB           IBC7604-SUB          Partial    Denied           Dkt. 181.   Dkt. 229, 230
                                       Product Design: Strategic Planning Workshop                                                                                  218, 228
                                       Pre-Reading Material
DX0505                     8/8/2018    Internal MLH email from Ed McKillip Re "Rehab 5-      MLH_00078143          MLH_00078144
                                       year Projection"
DX0323                     3/24/2017   Cost of Termination - Jefferson Health System         IBC011440-SUB         IBC011441-SUB        Partial    Denied           Dkt. 181.   Dkt. 229, 230
                                                                                                                                                                    218, 228
DX0332                     7/16/2018  Project Rushmore Business Plan: Scope &                IBC008791-SUB         IBC008851-SUB        Partial    Denied           Dkt. 181.   Dkt. 229, 230
                                      Preliminary Findings                                                                                                          218, 228
DX3000   PX1005   JX0083   9/6/2016   GCOUNSEL-#24177-v1-                                    TJU-00312259          TJU-00312260         Complete   Denied as Moot   Dkt. 168    Dkt. 232
                                      DVACO_Aetna_Product, attaching Pennsylvania
                                      Employee Benefits Trust Fund Narrow Network
                                      Analysis and Recommendation
DX0601                     11/13/2019 November 13, 2019 DH Official Bond Statement           DH0000121             DH0000416
DX0602                                Doylestown Hospital - Inpatient Market Share           DH0000559             DH0000603
                                      (through June 2019)
DX0604                     10/20/2016 Mini Retreat Doylestown Hospital and Doylestown        DH0000614             DH0000615
                                      Health Foundation Board of
                                      Directors Meeting Minutes




                                                                                                                   1
                                                Case 2:20-cv-01113-GJP Defendants'
                                                                       Document      275 AFiled 12/07/20 Page 4 of 9
                                                                                   Appendix
                                                       FTC et al. v Thomas Jefferson University et al., Case No. No. 2:20-cv-01113 (E.D. Pa.)

DX No.   PX No.   JX No.   Date        Description                                            Beginning Prod. No.   Ending Prod. No.    Motion to Motion to Seal    Motion to   Motion to Seal Deposition Line Citations Subject to
                                                                                                                                        Seal      Ruling            Seal Dkt    Order Dkt.     Motion to Seal
                                                                                                                                                                    No.         No.
DX9337   PX1036   JX0080   6/20/2018   Magee Rehabilitation - 2019-2021 Strategic Plan        TJU-00004095          TJU-00004152        Partial    Denied as Moot   Dkt. 168    Dkt. 232




DX0704                                 Appendix A to Official Bond Statement                  HRHS-000001           HRHS-000055
DX9348                     "July 2018" Integration Accomplishments Update - July 2018         TJU-00004854          TJU-00004892        Complete   Granted          Dkt. 168    Dkt. 232
DX1106                     2017        Kessler presentation: "Strategic Planning Session"     KESSLER-000164        KESSLER-000188
DX9413                     2/20/2019 Abington Jefferson Health Operations Plan                TJU-00580757          TJU-00580767        Complete   Denied as Moot   Dkt. 168    Dkt. 232
DX1112                                 Kessler presentation: "2019 Strategic Positioning      KESSLER-000015        KESSLER-000028
DX9436                     8/8/2017    IBC - Jefferson Health Agreement Effective             TJU-01365340          TJU-01365341        Complete   Denied as Moot   Dkt. 168    Dkt. 232
                                       September 1, 2017
DX9440                     11/1/2017 IBC Snapshot                                             TJU-01802427          TJU-01802428        Complete   Denied as Moot   Dkt. 168    Dkt. 232
DX1109                                 Kessler presentation: "Kessler Marlton"                KESSLER-000146        KESSLER-000163      Partial    Denied as Moot   Dkt. 137    Dkt. 229, 230
DX1408                     6/4/2020    Letter from Congress (Porter, Doggett, Scanlon,        DX1408-001            DX1408-003
                                       DeLauro) to Jonathan Sokoloff
DX1506                     10/1/2018 New Trustee Orientation                                  GV-1049               GV-1050
DX1512                     3/1/2018    Grand View Health Draft Phase I Report                 GV-1608               GV-1610
DX1524                     1/1/2019    Whitecap Report - GVH Strategic Capital Asset Plan     GV-009874;            GV-009874;
                                       Final Report                                           GV-009876             GV-009876
DX1610                     2/12/2020 "Philadelphia Inquirer article entitled Mercy Hospital   DX1610-001            DX1610-009
                                       in West Philadelphia faces closure as an
                                       inpatient facility"
DX0504                     8/24/2016 Bryn Mawr Rehab Consumer Campaign: Marketing             MLH_00082819          MLH_00082819        Partial    Denied as Moot   Dkt. 169    Dkt. 229, 230
                                       and Media Strategy & Creative Concept, dated
                                       August 24, 2016
DX0506                     4/12/2016 Internal MLH email from Lisa Lefkowitz to Robert         MLH_00051672          MLH_00051673        Complete   Denied as Moot   Dkt. 169    Dkt. 229, 230
                                       Kleman re: "Aetna-MLH Extension Agreement -
                                       Draft 4-12-16"
DX0507                     11/8/2017 Bryn Mawr Rehab Foundation: Health Care Market           MLH_00048845          MLH_00048845        Partial    Denied as Moot   Dkt. 169    Dkt. 229, 230
                                       Overview
DX0511                     3/13/2017 LMC Strategic and Business Planning, Network             MLH_00095240          MLH_00095240        Partial    Denied as Moot   Dkt. 169    Dkt. 229, 230
                                       Growth Presentation
DX8717                     4/29/2016 George Huang email to internal MLH re: Rehab             MLH_00081552          MLH_00081554        Partial    Denied as Moot   Dkt. 169    Dkt. 229, 230
                                       Market Summaries - updated with full FY15
DX8723                     7/10/2017 Email from Michelle Brennan to Praveen Shanbhag          MLH_00094245          MLH_00094245        Complete   Denied as Moot   Dkt. 169    Dkt. 229, 230
                                       Re: Rehab
DX1803                     Sept. 2018 CardSurg MSDRG Market Analysis                          UPHS 003111           UPHS 003123         Complete   Denied as Moot   Dkt. 142    Dkt. 229, 230
DX2109                     12/31/2019 Genesis 10-K                                            DX2109-001            DX2109-138
DX1809                     10/11/2017 Penn Medicine Primary Care, Micro Market                FTC-Penn-00003595     FTC-Penn-00003626   Complete   Denied as Moot   Dkt. 148    Dkt. 229, 230
                                       Assessment, Steering Committee Mtg October 11,
DX2409                     6/22/2020 LMSD Data re Medical Claims and Employee                 LMSD-000042           LMSD-000042
                                       Enrollment
DX0906                     9/13/2017 Suburban Community Hospital Trends;                      PRIME_000166          PRIME_000175        Complete   Denied as Moot   Dkt. 174    Dkt. 229, 230
                                       Roxborough Memorial Hospital Trends
DX8000                     8/10/2019 Expert Report of Cory S. Capps, Ph.D.
DX8100                                 Expert Report of Subramaniam Ramanarayanan             DX8100-001            DX8100-220
DX8200                                 Expert Report of Todd Patnode                          DX8200-001            DX8200-100
DX8300-1                   8/10/2019 Expert Report of Lisa N. Ahern
DX8303 PX6016     JX0024   5/31/2019 Thomas Jefferson University & Albert Einstein
                                       Healthcare Network Rationalization and Integration
DX8504                     10/31/2017 Letter to UPMC discussing the contingencies they        AEHN-0123287          AEHN-0123294
                                       placed on moving forward with a transaction
DX8505                                 Objectives Document                                    AEHN-0140780          AEHN-0140782
DX8506                     11/24/2017 Email from Reshma Patel to Dixie James                  AEHN-0152853          AEHN-0152853
DX8508                     2/23/2015 Email from Jayne Morgon to David Ertel                   AEHN-0160564          AEHN-0160564
DX8509                     2/9/2018    Email from Beth Duffy to Dixie James Re: Main Line     AEHN-0192808          AEHN-0192810
                                       Health to build major KoP Health Center




                                                                                                                    2
                                                Case 2:20-cv-01113-GJP Defendants'
                                                                       Document      275 AFiled 12/07/20 Page 5 of 9
                                                                                   Appendix
                                                       FTC et al. v Thomas Jefferson University et al., Case No. No. 2:20-cv-01113 (E.D. Pa.)

DX No.   PX No.   JX No.   Date         Description                                          Beginning Prod. No.   Ending Prod. No.     Motion to Motion to Seal    Motion to Motion to Seal Deposition Line Citations Subject to
                                                                                                                                        Seal      Ruling            Seal Dkt  Order Dkt.     Motion to Seal
                                                                                                                                                                    No.       No.
DX8510                     6/7/2018   Presentation (Philadelphia Hospital Transplant         AEHN-0201811          AEHN-0201811
DX8512                     8/11/2014  Email from Reshma Patel to Craig Sieving               AEHN-0225940          AEHN-0225941
DX8517                     10/14/2016 Post-Acute Strategic Plan Kickoff Meeting 10/14/16     AEHN-0357101          AEHN-0357101
DX8521                     4/29/2015  Email from R. Lefton to P. Seminara re: Moss losing    AEHN-0413291          AEHN-0413291
                                      market share to BMR
DX2305                                "FTC Competitor Data" i.e. data provided to FTC re:    STM0091               STM0140              Partial    Denied           Dkt. 138   Dkt. 229, 230
                                      CID
DX8553                     4/20/2017 MossRehab Feasibility Study containing SWOT             AEHN-1458711          AEHN-1458714
                                      analysis discussing SNFs and regulatory changes
DX8556                     10/3/2017 Presentation (Phoenixville, Pottstown and Chestnut      AEHN-2081562          AEHN-2081562
                                      Hill AnalysisAugust 2017)
DX8562                     6/19/2014 Email from G. Blaney to M. Nuccio                       AEHN-3838801          AEHN-3838802
DX8605                     9/29/2016 Minutes of the Meeting of the Board of Trustees of      AEHN-5774833          AEHN-5774836
                                      Einstein, dated September 29, 2016
DX8652                     9/6/2017   Email from Alberto Esqueanazi to Thomas Smith          AEHN-WP-0000089       AEHN-WP-0000089
DX8653                     9/6/2017   MC IRF Data Compare 2016                               AEHN-WP-0000090       AEHN-WP-0000091
DX8654                     12/29/2017 Email from Alberto Esquenazi to Einstein Leadership    AEHN-WP-0000092       AEHN-WP-0000092
DX8655                     8/3/2018   Email from Ruth Lefton to Alberto Esqueanzi            AEHN-WP-0000093       AEHN-WP-0000093
DX8659                     4/25/2017 Presentation Re PAC Strategic Plan                      AEHN-WP-0000157       AEHN-WP-0000183
DX1301                     10/27/2016 Shannondell brochure                                   Shares-00912509       Shares-00912516      Complete   Denied as Moot   Dkt. 160   Dkt. 229, 230
DX8665                     7/27/2017 Email from Kathy Gleason to Alberto Esquenazi           AEHN-WP-0000197       AEHN-WP-0000203
DX8666                     8/2/2016   Email from Thomas Smith to Joan Gubernick              AEHN-WP-0000204       AEHN-WP-0000204
DX1306                     3/1/2016   King & More Marketing overview                         Shares-01211205       Shares-01211213      Complete   Denied as Moot   Dkt. 160   Dkt. 229, 230
DX8671                     11/6/2017 Kaufman Hall, Preliminary Evaluation of "Plan B"        AEHN-WP-0000370       AEHN-WP-0000426
                                      Strategic Options
DX1314                     2/7/2019   Email from D. Freed to W. Kim re. competitors to add   Shares-01201733       Shares-01201743      Complete   Denied as Moot   Dkt. 160   Dkt. 229, 230
                                      to "CRM" system
DX1901                     8/1/2017   Einstein Healthcare Network Profile                    TH-001266             TH-001331            Complete   Denied as Moot   Dkt. 143   Dkt. 229, 230
DX1904                                Rehabilitation at Phoenixville Hospital - Strategic    TH-003552             TH-003552            Complete   Denied as Moot   Dkt. 143   Dkt. 229, 230
                                      Plan - 2020
DX8781   PX2476   JX0009              EMCP, EMCEP, and Moss Funded and Deferred              AEHN-AG-FC-           AEHN-AG-FC-0000161   Complete   Denied as Moot   Dkt. 186   Dkt. 232
                                      Capital Expenditures (Dec. 11 2019)                    0000161
DX8791   PX2294   JX0019   6/3/2015   Series 2015A Note                                      AEHN-WP-0001019       AEHN-WP-0001298
DX1905                     1/23/2019 Tower Health - Integrated Strategic Financial           TH-000323             TH-000389            Complete   Denied as Moot              Dkt. 229, 230
                                      Plan
DX8794   PX7023   JX0035   7/8/2020   Gerard Blaney (Einstein) deposition, 7/8/2020
DX1908                     2/1/2018   Pottstown Hospital Market Assessment and               TH-001078             TH-001163            Complete   Denied as Moot   Dkt. 143   Dkt. 229, 230
                                      Strategic Plan
DX1909                     2/1/2018   Phoenixville Hospital Market Assessment and            TH-000985             TH-001077            Complete   Denied as Moot   Dkt. 143   Dkt. 229, 230
                                      Strategic Plan
DX8799   PX7021   JX0033   7/7/2020   Jack Carroll (Jefferson) deposition, 7/7/2020
DX8802   PX7039   JX0051   7/16/2020 Eric Demkin (Lower Merion School District) 30(b)(6)
                                      deposition, 7/16/2020
DX8803   PX7020   JX0032   7/7/2020   Beth Duffy (Einstein) deposition, 7/7/2020
DX0402                     1/14/2020 Email from S. Nusrat to C. Winings re: Einstein         UHC-FTCPA-0001932 UHC-FTCPA-0001939        Partial    Denied as Moot   Dkt. 176   Dkt. 229, 230
                                      Termination
DX0405                                IBC Analysis                                           UHC_SDT_00015436; UHC_SDT_00015436;        Partial    Denied as Moot   Dkt. 176   Dkt. 229, 230
                                                                                             UHC_SDT_00015456 UHC_SDT_00015463
DX0450                     8/20/2018    Jefferson Health System Commercial                   UHC_SDT_00015786 UHC_SDT_00015789          Complete   Denied as Moot   Dkt. 176   Dkt. 229, 230
                                        Renegotiation 2017
DX8810   PX7053   JX0065   7/29/2020    Lori Gustave (Penn Medicine) deposition, 7/29/2020

DX8814   PX7042   JX0054   7/16/2020    Michael Laign (Holy Redeemer) 30(b)(6) deposition,
                                        7/16/2020
DX9498                                  Jefferson Health - Impact Assessment               UHC_NonPatientCID_ UHC_NonPatientCID_000 Partial        Denied as Moot   Dkt. 176   Dkt. 229, 230
                                                                                           00000502           00508




                                                                                                                   3
                                                Case 2:20-cv-01113-GJP Defendants'
                                                                       Document      275 AFiled 12/07/20 Page 6 of 9
                                                                                   Appendix
                                                      FTC et al. v Thomas Jefferson University et al., Case No. No. 2:20-cv-01113 (E.D. Pa.)

DX No.   PX No.   JX No.   Date        Description                                           Beginning Prod. No.   Ending Prod. No.   Motion to Motion to Seal    Motion to   Motion to Seal Deposition Line Citations Subject to
                                                                                                                                      Seal      Ruling            Seal Dkt    Order Dkt.     Motion to Seal
                                                                                                                                                                  No.         No.
DX8792   PX7015   JX0027   6/30/2020   Daniel Ahern (Tower) 30(b)(6) deposition, 6/30/3030                                            Complete   Denied as Moot   Dkt. 143    Dkt. 229, 230 71:7-10, 71:19-72:9, 80:4-22, 109:19-
                                                                                                                                                                                             111:19, 131:11-17, 132:3-5, 134:13-
                                                                                                                                                                                             135:16, 74:5-22, 75:22-76:14, 129:18-
                                                                                                                                                                                             130:12, 133:8-134:12, 203:1-5
DX8825   PX7026   JX0038   7/10/2020   Lawrence Reichlin (Einstein) deposition, 7/10/2020
DX8827   PX7033   JX0045   7/14/2020   Phyllis Schlichtmann (Kessler) 30(b)(6) deposition,
                                       7/14/2020
DX8795   PX7038   JX0050   7/15/2020   James Brexler (Doylestown) 30(b)(6) deposition,                                                Partial    Denied as Moot   Dkt. 179    Dkt. 229, 230   82:15-83:1, 83:10-20, 85:21-86:8
                                       7/15/2020


DX8797   PX7022   JX0034   7/7/2020    Michael Buongiorno (Main Line) 30(b)(6) deposition,                                            Partial    Denied as Moot   Dkt. 169    Dkt. 229, 230   42:12-44:16, 49:22-50:21
                                       7/7/2020




DX9303   PX1063   JX0078   9/14/2018 System Integration Agreement                            TJU-00000001          TJU-00000246
DX9304   PX1413   JX0079   "April    Organizational Profile                                  TJU-00001112          TJU-00001207
DX9308   PX1140   JX0022   9/12/2018 Meeting Minutes of the Special Meeting of the TJU       TJU-06219474          TJU-06219505
                                     Board of Trustees
DX9334                     "November Comparison to Jefferson Health & Summary                TJU-00003591          TJU-00003618
                           2018"     Organizational Review of Penn Medicine
                                     University of Pennsylvania Health System
DX8805   PX7025   JX0037   7/10/2020 Jack Flynn (Jefferson), deposition, 7/10/2020                                                    Partial    Denied as Moot   Dkt. 168    Dkt. 232        150:6-9




DX9344                     5/30/2019  Jefferson Health Integration – FY17                    TJU-00004613          TJU-00004622
                                      Accomplishments
DX9345                     5/30/2019 Jefferson Health Integration – FY18                     TJU-00004623          TJU-00004629
                                      Accomplishments
DX8806   PX7055   JX0067   8/4/2020   Dan Freed (Shannondell) 30(b)(6) deposition,                                                    Complete   Denied as Moot   Dkt. 160    Dkt. 229, 230   127:7-23, 69:2-20, 76:1-17, 62:14-
DX9351                     "April     Integration Accomplishments Update - April             TJU-00004928          TJU-00004967
                           2019"      2019
DX9371                     11/8/2017 Jefferson Health System Integration Playbook            TJU-00005517          TJU-00005591
DX9383                     6/19/2018 Jefferson New Jersey Washington Township:               TJU-00222228          TJU-00222252
                                      Inpatient Tower Analysis
DX9402                     11/20/2018 Magee Marketing Plan 2019                              TJU-00393851          TJU-00393978
DX9412   PX1054   JX0090   3/5/2018   Email from Steve Klasko to Nathan Kaufman re:          TJU-00530994          TJU-00530995
                                      Tuesday night at ache
DX8808   PX7024   JX0036   7/8/2020   Philip Green (PDG Consulting), deposition, 7/8/2020                                             Partial    Denied as Moot   Dkt. 168    Dkt. 232


DX9417                     9/26/2018  Competitor Health System Profile, Grand View           TJU-00706599          TJU-00706627
                                      Health
DX9428                     10/14/2014 One on One                                             TJU-01082832          TJU-01082833
DX9431                     5/7/2016   Re: Jefferson Head and Neck Center                     TJU-01307540          TJU-01307543




                                                                                                                   4
                                                Case 2:20-cv-01113-GJP Defendants'
                                                                       Document      275 AFiled 12/07/20 Page 7 of 9
                                                                                   Appendix
                                                      FTC et al. v Thomas Jefferson University et al., Case No. No. 2:20-cv-01113 (E.D. Pa.)

DX No.   PX No.   JX No.   Date        Description                                       Beginning Prod. No.   Ending Prod. No.   Motion to Motion to Seal   Motion to   Motion to Seal Deposition Line Citations Subject to
                                                                                                                                  Seal      Ruling           Seal Dkt    Order Dkt.     Motion to Seal
                                                                                                                                                             No.         No.
DX8822   PX7050   JX0062   7/30/2020   Christopher Morris (Aetna) 30(b)(6) deposition,                                            Partial   Denied as Moot   Dkt. 171    Dkt. 229, 230 116:1, 116:5-7, 124:10-12, 109:19-22,
                                       7/30/2020                                                                                                                                        110:2-6, 110:8-9, 110:12-16, 110:18-
                                                                                                                                                                                        19, 111:1-3, 111:5, 63:10-12, 63:15-16,
                                                                                                                                                                                        63:18-22, 64:1-3, 66:8-12, 66:20-67:6,
                                                                                                                                                                                        67:9-10, 61:9-10, 61:12-13, 61:16-17,
                                                                                                                                                                                        61:20-22, 63:4-5, 107:15-16, 107:18-
                                                                                                                                                                                        20, 108:1-8, 108:10-13, 31:19-20,
                                                                                                                                                                                        124:10-12, 124:15-17




DX8823   PX7013   JX0025   6/23/2020   Donna Phillips (Bryn Mawr) 30(b)(6) deposition,                                            Partial   Denied as Moot   Dkt. 169    Dkt. 229, 230   143:19-22
                                       6/23/2020




DX9441   PX1067   JX0094   8/30/2016   Email re: Next steps and principles               TJU-01815906          TJU-01815911
DX9444                     9/17/2018   Re: Grandview Hospital Announcement Call          TJU-01892811          TJU-01892813
                                       today
DX9445                     7/21/2016   RE: Space                                         TJU-02048090          TJU-02048094
DX9466                     3/13/2018   Ann's Choice                                      TJU-04317710          TJU-04317710
DX9472                     "March      Doylestown Health Strategy & Business             TJU-05266933          TJU-05266961
                           2018"       Development
DX9483                     N/A         2016 Referral and Denial Log                      TJU-06075189          TJU-06075189
DX9484                     N/A         2017 Referral and Denial Log                      TJU-06075190          TJU-06075190
DX9485                     N/A         2018 Referral and Denial Log                      TJU-06075191          TJU-06075191
DX9486                     N/A         2019 Referral and Denial Log                      TJU-06075192          TJU-06075192
DX9488                     2/23/2013   RE: Einstein Montgomery                           TJU-06075228          TJU-06075229
DX9491                     4/21/2017   Follow-up Items                                   TJU-06077642          TJU-06077643
DX9496                     2/8/2018    Email re: Einstein/TJU Letter of Intent           TJU-06218866          TJU-06218872
                                       ATTORNEY-CLIENT PRIVILEGE (4c-30)




                                                                                                               5
                                                Case 2:20-cv-01113-GJP Defendants'
                                                                       Document      275 AFiled 12/07/20 Page 8 of 9
                                                                                   Appendix
                                                      FTC et al. v Thomas Jefferson University et al., Case No. No. 2:20-cv-01113 (E.D. Pa.)

DX No.   PX No.   JX No.   Date        Description                                          Beginning Prod. No.   Ending Prod. No.   Motion to Motion to Seal    Motion to   Motion to Seal Deposition Line Citations Subject to
                                                                                                                                     Seal      Ruling            Seal Dkt    Order Dkt.     Motion to Seal
                                                                                                                                                                 No.         No.
DX8831   PX7043   JX0055   7/20/2020   Andrew Shelak (Prime) 30(b)(6) deposition,                                                    Partial    Denied as Moot   Dkt. 174    Dkt. 229, 230 52:9-10, 52:14-16, 53:5-7, 53:9, 57:6-
                                       7/20/2020                                                                                                                                            15




DX9507   PX7056   JX0068   8/5/2020    30(b)(6) Deposition Transcript of Grand View
                                       Health (John Mark Horne)


DX8834   PX7052   JX0064   7/29/2020   Cynthia Winings (United) 30(b)(6) deposition,                                                 Partial    Denied as Moot   Dkt. 176    Dkt. 229, 230   144:11-145:1, 146:20-148:4, 78:19-
                                       7/29/2020                                                                                                                                             79:17, 112:3-114:22, 141:22-142:12,
                                                                                                                                                                                             281:12-17, 282:18-283:22, 238:3-
                                                                                                                                                                                             240:10,100:18-101:10, 103:4-107:12,
                                                                                                                                                                                             116:4-121:1, 123:10-131:9, 400:18-
                                                                                                                                                                                             404:11, 185:21-187:17, 191:7-192:3,
                                                                                                                                                                                             166:15-167:3, 167:14-19, 168:3-19,
                                                                                                                                                                                             225:1-16, 232:16-10, 236:15-19, 204:15-
                                                                                                                                                                                             207:7, 341:15-342:8, 353:13-354:10,
                                                                                                                                                                                             397:7-17, 399:1-3, 400:18-404:9,
                                                                                                                                                                                             407:14-408:16, 409:20-410:8
DX9531                                Strategic Options Detailed Profiles of Potential      AEHN-0545024          AEHN-0545075
DX9532                     11/12/2019 Email from K. Doghramji to K. Kinslow attaching       TJU-06204150          TJU-06204177
                                      One Jefferson Highlights Update 2H FY19
DX9533                     7/26/2016 Integration Year End Summary Report 7-26-16            TJU-02154086          TJU-02154090
DX9534                     10/17/2018 FW: Obstetric Analysis                                TJU-02529251          TJU-02529259
DX9601                     1/19/2019 Philadelphia Inquirer Article: How a Pending           DX9601-001            DX9601-006
                                      Jefferson Deal Could Reshape Philadelphia's health-
DX9606   PX1141   N/A      2/12/2017 Email from Peter DeAngelis to Stephen Klasko re:       TJU-00047129          TJU-00047133
                                      RE: Follow up (02/12/17)
DX9529                     9/30/2019 Prospect Medical Holdings, Inc.                        CROZER0001490         CROZER0001522      Complete   Denied           Dkt. 194    Dkt. 229, 230
DX9607   PX1375   N/A      4/10/2017 Email from Sharon Galup to Peter DeAngelis re: RE:     TJU-00879271          TJU-00879279       Complete   Denied           Dkt. 168    Dkt. 232
                                      Independence Blue Cross Summary 4/9/17
                                      (04/10/17)




                                                                                                                  6
                                               Case 2:20-cv-01113-GJP Defendants'
                                                                      Document      275 AFiled 12/07/20 Page 9 of 9
                                                                                  Appendix
                                                      FTC et al. v Thomas Jefferson University et al., Case No. No. 2:20-cv-01113 (E.D. Pa.)

DX No.   PX No.   JX No.   Date        Description                                       Beginning Prod. No.   Ending Prod. No.   Motion to Motion to Seal   Motion to Motion to Seal Deposition Line Citations Subject to
                                                                                                                                  Seal      Ruling           Seal Dkt  Order Dkt.     Motion to Seal
                                                                                                                                                             No.       No.
DX9610   PX1243   N/A      9/7/2016    Email from Michael Walsh to Peter DeAngelis re:   TJU-03023669          TJU-03023724
                                       AJH Inpatient Market Share Report (FY2016 Qtr 2)
                                       w/Attach: ATT00001.htm; Abington - Jefferson
                                       Health Market Share.pdf; ATT00006.htm; ATT00003
                                       htm; image002.png; image005.png; image003.png;
                                       image004.png; ATT00005.htm;
                                       ATT00004 htm; ATT00002.htm; image001.png
                                       (09/07/16)
DX9609   PX7010   N/A      11/6/2019   Investigational Hearing Transcript of Christopher DX9609-001            DX9609-025         Partial   Denied as Moot   Dkt. 171   Dkt. 229, 230
                                       Morris (11/06/19)




         PX2444   JX0004   2/15/2019   Presentation by P. Seminara re: post-acute care   AEHN-3059436          AEHN-3059437
                                       continuum dated Feb. 15, 2019.
         PX1303                        Email from Stephen Klasko to Phil Green; Robert   TJU-06080893          TJU-06080896
                                       Cindrich; Stephen Boochever re: Payor Issues
                                       (05/19/17)




                                                                                                               7
